Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 recites “the plurality of slat component”. Examiner presumes this should read – the plurality of slat components -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a width between the two edges that is unalterable”. It is unclear what it means for the width to be “unalterable” as it could be altered by cutting or sewing or some other method. 
Claim 4 recites a “sheath”. It is unclear how element 3809 is a sheath as it appears to be a solid sheet material. Sheaths are typically coverings of some sort with an opening to envelop another item. 

    PNG
    media_image1.png
    112
    531
    media_image1.png
    Greyscale

It does not appear to the examiner that the “sheath” of applicant’s device encapsulates or covers another element. While applicant can be his own lexicographer, he must explicitly redefine the term in the specification and the re-definition cannot contradict the ordinary known meaning. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least two slat components coupled to each other utilizing one of strings, buttons, magnets, hook and loop fasteners, and zippers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corey et al EP1146198 in view of Koller et al 5,203,395.

In regard to claim 1, with reference to Figures 19-20, Corey et al ‘198 disclose a shade comprising: 
A plurality of slat components (14”), wherein each slat component has two edges (51)(53) running vertically and a width between the two edges that is unalterable, wherein at least two slat components of the plurality of slat components are coupled to each other (via 12) and wherein each slat component of the plurality of slat components includes an interior opening between the two edges (51)(53).
One or more strips (74) that run vertically and are positioned within the interior opening of each slat component (14”) of the plurality of slat components.
Wherein each of the plurality of slat components (14”) are configured to be individually removed and attached (via hanger 20).
Corey et al ‘198 fails to disclose: 
Wherein excess material of a first slat component, of the plurality of slat components, that extends past the one or more strips is folded over and coupled to the first slat component. 
Koller et al ‘395 discloses:
 Wherein excess material of a first component is folded over and coupled to the first component. (Figures 2 and 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Corey et al ‘198 to fold excess material of the slat and couple to itself as taught by Koller et al ‘395 in order to allow for longer material to be used to help provide a device with an adjustable size during assembly. (abstract) 
In regard to claim 2, Corey et al ‘198 as modified by Koller et al ‘395 disclose:
The strip (74) is secured to the interior opening of the first slat component (14”).
Corey et al ‘198 as modified by Koller et al ‘395 fail to disclose: 
Wherein two strips, of the one or more strips, overlap and are coupled to each other, and wherein the two strips that overlap are adjustable to alter an overall length of the shade.
However, as Koller et al ‘395 teaches that it would be obvious to make the device be adjustable in size, it would have been obvious to one having ordinary skill in the art before the effective filing date  of the invention to modify the device of Corey et al ‘198/Koller et al ‘395 to make the strip be a two piece adjustable strip in order to change size based on the adjustability as stated above. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Furthermore, it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).
In regard to claim 3, Corey et al ‘198 Figures 19-20 fails to explicitly disclose: 
Wherein the at least two slat components are coupled to each other utilizing one of strings, buttons, magnets, hook and loop fasteners, and zippers.  
However, Corey et al ‘198, Figure 5 discloses: 
Wherein the at least two slat components (14) are coupled to each other utilizing a tack (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Corey et al ‘198 Figures 19-20 to couple the slat components together as taught by Corey et al ‘198 Figure 5, in order to help secure the slats in place. 
The examiner takes Official Notice that strings, buttons, magnets, hook and loop fasteners, and zippers are well known means for connecting items together and one having ordinary skill in the art before the effective filing date of the invention would have known to use such for the purpose of strong but releasable connections. 
In regard to claim 4, Corey et al ‘198 disclose: 
Wherein the plurality of slat components (14”) are coupled to a sheath (18, Figure 2). (Paragraph [0055] states that the embodiment of Figures 19-20 can be used in the same manner as that shown in Figure 1, which is also detailed in Figure 2) 
In regard to claim 5, Corey et al ‘198 discloses: 
Wherein a first strip (74) positioned within the first slat component (14”) is coupled (indirectly) to a second strip (74) positioned within an adjacent slat component (14”) that is coupled to an adjacent sheath (18).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634